Case: 14-30849      Document: 00513184623         Page: 1    Date Filed: 09/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30849
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

THERON JONES, also known as T. J. Jones,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CR-398-4


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges
PER CURIAM: *
       The attorney appointed to represent Theron Jones has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Jones has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Jones’s claim of ineffective assistance of counsel;
we therefore decline to consider the claim without prejudice to such right as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30849     Document: 00513184623      Page: 2   Date Filed: 09/08/2015


                                  No. 14-30849

Jones may have to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Jones’s response.        We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                        2